Citation Nr: 1404211	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for service connection for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Appellant is a veteran who served on active duty from August 1955 to August 1985.

This appeal to the Board of Veterans' Appeals (Board) is from January and March 2011 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of service connection for ED is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has, at worse, Level I hearing in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim has been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311   (2007).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2010, prior to initially adjudicating his claim, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the downstream disability rating and effective date elements of his claim.

Moreover, the Veteran has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party attacking the agency's decision, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial-meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he has identified as possibly pertinent, including his VA and private medical evaluation and treatment records.

He also was provided VA compensation examinations to assess the severity of his bilateral hearing loss, which in turn permit the Board to determine whether his existing rating is appropriate.  In December 2013, the Veteran's representative questioned the validity of the results of the examinations.  In comparing the VA examinations that were conducted during the appeal period, the Veteran noted differences in volume of sound in speech discrimination testing.  So he does not believe the report of the most recent examination gives an accurate indication of the severity of his hearing loss.  The Board will rely on the expertise of the audiologist trusted to determine the level of hearing loss.  The reports of his VA examinations contain the findings needed to properly adjudicate his claim for a higher rating for his hearing loss in terms of assessing its severity, including insofar as describing the functional effects of his hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  So reexamination is not needed.  38 C.F.R. §§ 3.327, 4.2.  Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating service-connected hearing loss, disability ratings are derived from mechanical, meaning nondiscretionary, application of the Rating Schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings for bilateral hearing loss range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulation also provides that in cases of exceptional patterns of hearing impairment, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Turning now to the facts of this particular case.  The report of the Veteran's February 2011 VA examination shows that he reported his military and occupational histories as far as noise exposure.  According to the results of his audiogram, his puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hz were 10, 15, 40, and 70 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 10, 30, 85, and 90, respectively.  The average puretone threshold for the right ear was 33.75 decibels and 53. 75 decibels in the left ear.  The controlled speech discrimination test results were 100 percent in the right ear and 84 percent in the left ear. 

Under Table VI of the regulation, a Level I hearing impairment in the right ear is derived, and Level II in the left ear, which in turn warrants a noncompensable rating under Table VII.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

During a VA examination in March 2013, the Veteran did not report any occupational problems, but reported that he had a hard time hearing when there was background noise as in a restaurant.  His puretone thresholds in the frequencies of 1000, 2000, 3000, and 4000 Hz were 10, 15, 40, and 70 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 25, 40, 95, and 100, respectively.  The average puretone threshold for the right ear was 34 decibels and 65 in the left ear.  The controlled speech discrimination test results were 96 percent in the right ear and 94 in the left ear. 

Under Table VI of the regulation, a Level I hearing impairment in the right ear is derived, and Level II in the left ear, which in turn warrants a noncompensable rating under Table VII.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

So even considering when the Veteran's hearing acuity has been at its worst, he has not met the requirements for a compensable rating for this disability.  He is competent to say he has had difficulty hearing in the environments and situations mentioned.  38 C.F.R. § 3.159(a)(1) and (a)(2).  But, as already explained, except as contemplated in Martinak, the rating for his hearing loss disability is based on objective data (specifically, the results of his hearing tests as reflected by the audiogram findings, speech discrimination scores, etc.); so his rating is derived by the mechanical, meaning nondiscretionary, application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  And there is no competent and credible indication that even the holding in Martinak provides grounds or reason for assigning a higher rating, including on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Veteran does not have a special pattern of hearing impairment of the type contemplated by 38 C.F.R. § 4.86(a) and (b); instead, the extent and severity of his hearing loss falls within the defined parameters of Table VI, so not even requiring the special consideration of Table VIa or resultant elevation of his hearing loss to the next highest Roman Numeral designation.  It therefore cannot be said he has the type of hearing loss that is not contemplated by the Rating Schedule, particularly since the results of his hearing evaluation show his disability is noncompensably disabling.  It also does not appear that he ever has been hospitalized for evaluation and/or treatment of this disability; instead, his evaluation and treatment have been entirely on an outpatient basis, not as an inpatient, much less frequent inpatient.  Moreover, he has not shown the marked interference with his employment, meaning above and beyond that contemplated by his schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

For the reasons and bases discussed, the preponderance of the evidence is against his claim; therefore, the benefit-of-the-doubt rule is inapplicable, and his claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim for an initial compensable rating for the bilateral hearing loss is denied.



REMAND

The Veteran also claims that service connection is warranted for ED which he contends had its onset in the 1960's.  The record contains two VA medical opinions in this regard.  A VA psychiatrist in August 2011 commented that from a mental health perspective, he was unable to discern any cause for his ED.  He also was unable to state whether the ED was related to military service.  

In February 2013, the RO attempted to obtain another VA opinion regarding the etiology of the diagnosed ED.  However, the Veteran, at his request, was not examined.  Despite this, the nurse practitioner opined that his ED was unrelated to his service connected-coronary heart disease.  In providing the rationale, she noted that the Veteran reported a history of ED since the 1960's, which pre-dated his diagnosis of heart disease in 2001.  

As pointed out by the Veteran's representative, while the VA examiners have discounted psychiatric and cardiac etiology for ED, the record does not contain an opinion in regard to direct service connection.  This is of significance, in that, the Veteran and his spouse have reported a history of ED since the 1960's during military service.  The Veteran and his spouse are both competent to report on symptoms of ED.  The Board finds that another opinion is necessary.  

Since, his claim must be remanded; he should be given another chance to cooperate in physical testing.  The Veteran should be reminded that while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  Therefore, he must cooperate with physical examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an opportunity to identify any additional healthcare provider who has treated him for his claimed disability.  After securing any necessary authorization from him, by way of completion and submission of VA Form 21-4142, obtain all identified treatment records that are not already in the claims file.  He also must be appropriately notified if unable to obtain any identified records. 

2.  Upon receipt of all additional records, schedule appropriate VA compensation examinations for a medical opinion concerning the etiology of ED, but especially in terms of the likelihood (very likely, as likely as not, or unlikely) that it was incurred or aggravated during or by his military service.

The examiner should obtain a complete history from the Veteran regarding his claimed disabilities and should remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion.

The examiner must review the Veteran's claims file, including a complete copy of this remand, and discuss the underlying rationale for all opinions expressed and conclusions reached-if necessary citing to specific evidence in the file.

The Veteran is hereby advised that his failure to report to or cooperate fully with the scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.  

3.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


